Opinion issued December 22, 2011
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NOS. 01-11-00893-CR
         
01-11-00894-CR
         
01-11-00895-CR
         
01-11-00896-CR
 





















 

IN RONNIE WAYNE JACKSON, Relator
 
 

Original Proceeding on Petitions for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
Relator, Ronnie Wayne
Jackson, has filed pro se petitions for writ of mandamus,
complaining that the trial court has failed to act on his applications for writ
of habeas corpus in the manner proscribed by law. See Tex. Code Crim. Proc. Ann. art. 11.07
§ 3(c) (West 2005).
This
Court does not have jurisdiction over matters related to
applications for writ of habeas corpus under article
11.07. See Tex.
Code Crim. Proc. Ann. art.
11.07 §§ 3, 5; In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st
Dist.] 2001, orig. proceeding) (“Article 11.07 contains no role for the courts
of appeals; the only courts referred to are the convicting court and the Court
of Criminal Appeals). Accordingly, we dismiss the petitions for writ of mandamus for want of jurisdiction.
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.    
 
Do not publish. Tex.
R. App. P. 47.2(b).
 
       




1           Relator has
identified the underlying habeas corpus proceedings as Ex parte Jackson,
Nos. 125000101010A, 124949001010A, 098983801010A, and 099257501010A in the 263rd
District Court of Harris County, Texas, the Honorable Jim Wallace presiding.